DETAILED ACTION



Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed September 2, 2022, has been entered.  Claims 1 and 6 have been amended as requested.  Claims 2-4, 8, and 9 have been cancelled.  Thus, the pending claims are 1 and 5-7.  
Said amendment is sufficient to overcome the rejection of claim 6 under 35 USC 112 as set forth in sections 4 and 5 of the last Office action (Non-Final Rejection mailed May 20, 2022).  Additionally, the amendment, which incorporates the subject matter of cancelled claims 2-4, 8, and 9 into claim 1, is sufficient to overcome the anticipation rejection under 35 USC 102 of claims 1, 3-5, and 7-9 as set forth in section 8 of the last Office action.  However, the following new obviousness rejection under 35 USC 103 is set forth below. 

Drawings
The drawings were received on September 2, 2022.  These drawings are sufficient to overcome the objection thereto as set forth in section 2 of the last Office action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2011-031649 issued to Sugie et al. in view of US 2008/0223654 issued to Juriga. (See translation  of Sugie reference for citations.) 
Sugie discloses a vehicle floor carpet that ensures silence within a vehicle by blocking noise and vibration transmitted from the lower side of a vehicle floor, which contributes to improved fuel economy and environmental protection by reducing the weight (abstract).  Said carpet 1 comprises a surface carpet or skin layer 2 and a backing layer 3, wherein the backing layer 3 comprises a first sound blocking or insulating layer 4, a buffer or cushioning layer 5, and a second sound blocking or insulating layer 6 (abstract, page 2, 6th paragraph, page 3, 7th paragraph, and Figure 1).  
The skin layer 2 may comprise tufted carpets (i.e., pile yarns tufted into a primary backing), woven or knit carpets, or needlepunched nonwoven fabrics (paragraph spanning pages 3-4).  The skin layer 2 may comprise polyester, polyamide, polypropylene, or acrylic fibers or natural fibers such as cotton, wool, and hemp (paragraph spanning pages 3-4).  The first and second sound insulating layers 4,6 are air impermeable, comprising extruded layers of thermoplastic resin, such as polyolefin resin (page 2, 7th paragraph, page 3, 3rd and 4th paragraphs, and page 5, 1st paragraph). Preferably, the sound insulating layers 4,6 comprise polyethylene resins in an amount of 150-500 g/m2 (page 2, 8th paragraph, page 3, 4th paragraph, and page 5, 2nd and 4th paragraphs).  The buffer layer 5 is a nonwoven fabric of synthetic fibers and has a thickness of 1-15 mm and a density of 0.01-0.5 g.cm3 (page 2, last paragraph, page 3, 5th paragraph, and page 4, 4th paragraph).  Note this thickness and density would encompass a basis weight range of about 150-500 g/m2. The nonwoven fabric of said buffer layer 5 may be a needlepunched nonwoven, hydroentangled nonwoven, a spunbond nonwoven, or a wool felt and is comprised of synthetic fibers such as polyester, polyamide, polypropylene, or acrylic fibers (page 4, 2nd and 3rd paragraphs).  Note such nonwoven fabrics are inherently air permeable.  
A working example of the vehicle floor carpet 1 comprises a tufted carpet 2 comprising nylon fiber tufted into a polyester base fabric (i.e., primary backing), wherein said tufted carpet has a basis weight of 450 g/m2 (page 6, 3rd paragraph).  The first and second sound insulating layers 4, 6 comprise extruded polyethylene resin in an amount of 350 g/m2 (page 6, 3rd paragraph).  The buffer layer 5 comprises a polyester needlepunched nonwoven fabric having a thickness of 3 mm and a density of 0.1 g/cm3 (i.e., a basis weight of 300 g/m2) (page 6, 3rd paragraph).  Thus, a weight ratio of the surface carpet layer 2 (450 g/m2) and first sound insulating layer 4 (350 g/m2) to the weight of the second sound insulating layer 6 (350 g/m2) of (450 + 350)/350 = 2.28.  
Thus, the Sugie reference teaches applicant’s claims 1, 5, and 7, with the exceptions (a) the fabric layer (i.e., skin layer of tufted carpet) is formed by coating latex on a polyester or polyamide fiber and (b) a weight ratio of the combined weight of the fabric layer and primary coating layer to a weight of the secondary coating layer in the range of 2.12:1 to 3.69:1.
Regarding exception (a), Sugie does teaches the skin fabric layer may be a tufted carpet comprising nylon fibers tufted into a polyester primary backing (page 6, 3rd paragraph).  The reference fails to teach the tufted primary backing includes a latex coating.  However, it is very well known in the carpet art to coat a latex backing onto tufted primary backings to secure the tufts to the primary backing.  For example, Juriga teaches a low mass acoustically enhanced floor carpet for vehicles (abstract).  Juriga’s carpet includes a tufted primary backing and a latex back coating layer, as is known in the art (abstract, sections [0007], [0019], and [0021], and Figures 1B and 2).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a latex backcoat, as is known in the art and evidenced by Juriga, to the tufted primary backing of Sugie.  Such a modification would have yielded predictable results to the skilled artisan (i.e., secure the tufted fibers to the primary backing).  Therefore, exception (a) is held to be obvious over the cited prior art.
Regarding exception (b), while Sugie does not explicitly teach a weight ratio of the combined weight of the fabric layer and primary coating layer to a weight of the secondary coating layer in the range of 2.12:1 to 3.69:1, the working example has said weight ratio of 2.28:1.  Hence, applicant’s weight ratio limitation is met by the teachings of Sugie.  In the alternative, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the relative weights of the skin fabric layer and the first and second sound insulating layers in order to optimize a balance between total weight of the carpet and sound insulating properties for a particular application.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  Thus, absent a showing of unexpected results achieved therefrom or other evidence of nonobviousness, exception (b) and claims 1, 5, and 7 are rejected as being obvious over the cited prior art.   
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over JP 2011-031649 issued to Sugie et al. in view of US 2008/0223654 issued to Juriga, as applied to claims 1 and 5 above, and in further view of US 2004/0180177 issued to Ray et al.
Regarding claim 6, Sugie teaches the nonwoven fabric of said buffer layer 5 may be a needlepunched nonwoven, hydroentangled nonwoven, a spunbond nonwoven, or a wool felt, but fails to teach said nonwoven may be a vertical lap felt (i.e., vertical lap nonwoven).  However, such vertically lapped nonwovens are known to be alternate nonwoven constructions suitable for use in sound insulating applications.  For example, Ray discloses a multilayered acoustic material useful for sound absorbing, sound barrier, and/or vibration damping applications, especially for motorized vehicles (abstract and section [0003]).  The multilayered acoustic material comprises a fibrous barrier layer and a fibrous absorber layer, wherein one or both of said layers comprise a nonwoven of vertically lapped fibers (abstract and sections [0014] and [0017]).  Ray also teaches said fibrous layers may alternately be needlepunched (sections [0014], [0019], and [0020]).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute a vertically lapped sound absorbing nonwoven as taught by Ray in the Sugie invention as modified by Juriga, since the equivalence of vertically lapped nonwovens and needlepunched nonwovens as sound insulating fibrous layers is well-known in the art.  As such, the choice of any of these equivalents is within the level of ordinary skill in the art and would have yielded predictable results to the skilled artisan.  Therefore, claim 6 is rejected as being obvious over the cited prior art.  

  Response to Arguments
Applicant’s arguments filed with the amendment have been fully considered but they are not persuasive.
Applicant asserts the Sugie reference fails to teach the following features of the claimed invention (Amendment, page 8, 3rd paragraph – page 10, 2nd paragraph):
Feature (A) – a fabric layer that is formed by coating latex on a polyester or polyamide fiber.
Feature (D) – a primary coating having a basis weight of 200-300 g/m2, and 
Feature (E) – a weight ratio of the combined weight of the fabric layer and primary coating layer to a weight of the secondary coating layer in the range of 2.12:1 to 3.69:1.
In response, it is agreed that Sugie does not teach applicant’s Feature (A).  Hence, the previous anticipation rejection of the claims by Sugie has been withdrawn in favor of the obviousness rejection of the claims over Sugie in view of Juriga, wherein the Juriga reference teaches a latex coating on the backside of a tufted primary backing.  
With respect to Feature (D), while Sugie’s working example employs a primary coating layer basis weight of 350 g/m2, the reference teaches both the sound insulating layers 4,6 (i.e., applicant’s primary and secondary coating layers) may be present in an amount of 150-500 g/m2.  Hence, contrary to applicant’s assertion, Sugie does teach a primary coating layer weight of 200-300 g/m2.
Regarding Feature (E), applicant acknowledges that Sugie exemplifies a weight ratio of 2.28:1, which is within the claimed range, but asserts the reference does not teach or suggest “the concept of a range of ‘2.12:1 to 3.69:1’” (Amendment, page 10, 1st paragraph).  In response, MPEP 2131.03, Anticipation of Ranges, states that a specific example in the prior art which is within a claimed range can anticipate that range.  A reference need not teach the concept of the claimed ratio range for the range to be met by said reference.  In the alternative, as set forth above, it would have been obvious to a skilled artisan to modify the relative weights of the skin fabric layer and the first and second sound insulating layers in order to optimize a balance between total weight of the carpet and sound insulating properties for a particular application.  Hence, applicant’s arguments are found unpersuasive.
Applicant also traverses the prior art rejection by asserting data from Table 2 of the specification shows improved noise, vibration, and harshness (NVH) performance when the optimum weight ratio of 2.12:1 to 3.69:1 is employed in the carpet (Amendment, page 10, 4th paragraph – page 11, 2nd paragraph).  In response, said data is insufficient evidence of a nonobviousness showing of unexpected results achieved from the claim invention.  	
First, there is a deficiency of details of the sound reduction performance ratings.  Specifically, there is no legend for the symbols employed in the sound performance ratings.  Hence, it is unclear that an “X” symbol represents an unexpected improvement in sound reduction.  Additionally, is the claimed range of 2.12:1 to 3.69:1 critical to the improvements in sound reduction or is the previously claimed range of 1.31:1 to 4.0:1 sufficient to provide improvements? Furthermore, the specification lacks a disclosure of how said ratings are measured.  There is no disclosure to a test standard or even a description of what is actually being measured and how.  
Second, it is unclear that the samples being tested have a nexus with the claimed invention.  There is no disclosure within the specification that the fabric layer of the carpet being tested “is formed by coating latex on a polyester fiber or a polyamide fiber” or that the primary coating layer has a basis weight of 200-300 g/m2.  Additionally, it is not clear that the data represents the full scope of the claim.  In particular, the samples being tested only employ polyethylene primary and second coating layers, while the claims are much broader in scope (e.g., olefin-based resins, vinyl-based resin, or ethylene vinyl acetate).  Hence, the data from Table 2 of the specification is insufficient to overcome the obviousness rejection of the claims are set forth above.  

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cheryl Juska whose telephone number is (571)272-1477. The examiner can normally be reached 10 am - 6 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Cheryl Juska/Primary Examiner
Art Unit 1789                                                                                                                                                                                                        October 25, 2022